        Case 2:19-cv-01367-JP Document 3 Filed 04/15/19 Page 1 of 1
         Case 2:19-cv-01367-JP Document 2-1 Filed 04/12/19 Page 1 of 1




                                                                                       APPENDIX X


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    ANDREW PERRONG                               CIVIL ACTION

             v.
                                                 NO.   2:19-cv-01367-JP
    RUSHMORE ENERGY, LLC

                               -(l    ORDER

      ANDNOW,this         \\     Day o f ~ ·               , 2019 , it is hereb
                                                                            '>I   '~




      ORDERED that the application of Anthony Paronich

court pursuant ~cal Rule of Civil Procedure 83.5.2(b) is

       ~GRANTED.

       _[J_ DENIED.
